DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 9, the claim limitations state that the “bendable tab is formed as part of the liftgate housing.” However, the limitations of claim 8, from which claim 9 depends, state that the “camera mount comprises a bendable tab.” The limitations of claim 1 refer to the camera mount being “disposed in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (U.S. Publication No. 2017/0050551), hereinafter referred to as Smith.

In regard to claim 1, Smith teaches a system (Smith Fig. 2-3 showing liftgate 10 with modular sensor support 24 providing a mounting platform for camera 14 and proximity sensors 16; and Smith paragraph 17 noting the modular sensor support that spans the liftgate) comprising:
a liftgate housing (Smith Fig. 2 showing liftgate 10 with modular sensor support 24; and Smith paragraphs 15-17 noting vehicle liftgates equipped with sensors, and that the modular sensor support spans the liftgate);
a camera mount disposed in the liftgate housing for receiving at least a portion of a camera (Smith paragraph 18 noting that the modular sensor support 24 includes a rearview camera bracket 38 to receive backup camera 14, and noting that camera bracket 38 is attached to channel structure 26, the lens of backup camera 14 is aligned with aperture 32 of channel structure 26); and
a camera mount aperture disposed in the camera mount, wherein the camera mount is configured to align the camera with the camera mount aperture (Smith paragraph 17-18 noting modular sensor support 24 further comprises a rearward facing aperture 32 adapted to conform to the 

In regard to claim 2, Smith teaches all of the limitations of claim 1 as discussed above. In addition, Smith teaches wherein the camera mount further comprises: an upper guide; and a lower guide, wherein the upper guide and the lower guide to at least partially surround a portion of the camera (Smith Fig 3. Showing channel structure 26 of the sensor mounting assembly 24, which has an upper wall and a lower wall, in which when the camera 14 is mounted into the channel structure via bracket 38, the upper and lower wall at least partially surround a portion of the camera 14).

In regard to claim 3, Smith teaches all of the limitations of claim 2 as discussed above. In addition, Smith teaches wherein the camera mount further comprises: a plate may be attached to the lower guide, wherein the plate secures the camera in place in the camera mount (Smith Fig. 3 and Fig 6. Showing the channel structure 26, which the camera mounting bracket 38 (mapped to plate) is attached to the lower wall of the channel structure, securing the camera in place in the camera mounting system 24. As shown in Fig. 6, and described in Smith paragraph 18, mounting holes 62 (on the bottom portion of the bracket 38) are used when mounting camera bracket 38 to the channel structure 26 (attached to the lower guide of the channel structure)).

In regard to claim 4, Smith teaches all of the limitations of claim 1 as discussed above. In addition, Smith teaches wherein the camera mount further comprises: a first channel; and a second channel, wherein the first channel and the second channel fit into a portion of the liftgate housing (Smith paragraph 17 noting modular sensor support 24 comprises an elongated channel structure 26 that spans a majority of the width "W" of liftgate 10. Modular sensor housing 24 may be attached by conventional means (e.g. screws, bolts, or rivets) to the lower frame 32 of liftgate 10; and Smith paragraph 19 noting the vehicle backup camera and sensors are attached to their respective mounting brackets 34, 36, 38, which are then mounted to the channel structure 26. As such, the first channel is the 

In regard to claim 5, Smith teaches all of the limitations of claim 1 as discussed above. In addition, Smith teaches wherein the camera mount is an integral portion of a cover of the liftgate housing (Smith Fig. 2-3 showing liftgate 10 with modular sensor support 24 providing a mounting platform for camera 14 and proximity sensors 16; and Smith paragraph 17 noting the modular sensor support that spans the liftgate).

In regard to claim 6, Smith teaches all of the limitations of claim 5 as discussed above. In addition, Smith teaches one or more proximity sensor mounts (Smith paragraph 18 noting modular sensor support 24 includes a plurality of individual mounting brackets including right side proximity sensor bracket 34, left side proximity sensor bracket 36); and 
one or more proximity sensor apertures disposed in the cover (Smith paragraph 18 noting brackets 34 and 36 locate proximity sensors 16 so that they are lined with apertures 28 in channel structure 26); 
	wherein each of the one or more proximity sensor mounts are attached to the cover of the liftgate housing and disposed below a respective proximity sensor aperture of the one or more proximity sensor apertures (Smith paragraph 18, and Smith Figs. 2-3 showing that the brackets 34 and 36 are attached to the channel structure 26 of the modular sensor support system of the liftgate such that the brackets are disposed below the proximity sensor apertures 28 so the proximity sensors 16 are lined up with their apertures in the channel structure).

In regard to claim 7, Smith teaches all of the limitations of claim 1 as discussed above. In addition, Smith teaches one or more connectors attached to the camera mount; and one or more camera housing connectors attached to the liftgate housing; wherein the camera mount is detachably attached to the liftgate housing by each of the one or more connectors fitting the one or more camera housing connectors (Smith paragraphs 17-18 noting the bracket 38 receives 

In regard to claim 14, Smith teaches a method (Smith paragraph 5 noting a method for installing cameras and/or proximity sensors to a liftgate) comprising: 
attaching a camera to a camera mount disposed in the liftgate housing (Smith paragraph 5 noting a liftgate is provided with a modular sensor housing that spans a substantial portion of the width of the liftgate.  The sensor housing has a plurality of rearward-facing apertures adapted to permit the cameras and/or proximity sensors to "see" through the housing.  The sensor housing incorporates a plurality of sensor mounting brackets adapted to the particular configuration of the vehicle sensors and camera(s)); and 
aligning the camera with the camera mount aperture to provide a desired field of view of the camera relative to the liftgate housing (Smith paragraph 17-18 noting modular sensor support 24 further comprises a rearward facing aperture 32 adapted to conform to the lens opening of rearview camera 14, and noting that when camera bracket 38 is attached to channel structure 26, the lens of backup camera 14 is aligned with aperture 32 of channel structure 26; and Smith paragraph 15 noting rearview camera 14 is mounted in the tailgate, so as to have an unobstructed view of the area directly behind the vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (U.S. Publication No. 2017/0050551), hereinafter referred to as Smith, in view of Matko et al. (U.S. Publication No. 2004/0119881), hereinafter referred to as Matko.

In regard to claim 15, Smith teaches all of the limitations of claim 14 as discussed above. However, Smith does not expressly disclose bending the camera mount from a first position to a second position, wherein the camera mount is parallel to a first portion of the liftgate housing in the first position, and wherein the camera mount is at an acute angle relative to the first portion of the liftgate housing in the second position; and 
adjusting the camera mount relative to the first portion of the liftgate housing, wherein adjustment of the camera mount adjusts a field of view of the camera.
In the same field of endeavor, Matko teaches bending the camera mount from a first position to a second position (Matko abstract noting a camera mounting bracket that allows for 180 degrees of pitch adjustment that can adapt to various mounting angles on a vehicle surface), wherein the camera mount is parallel to a first portion of the liftgate housing in the first position (Matko paragraph 28 noting that the arcuate slot 30 allows for adjusting the angle of the camera bracket such that the back member 42 is perpendicular to the ground, which would place it parallel with the liftgate), and wherein the camera mount is at an acute angle relative to the first portion of the liftgate housing in the second position (Matko Figs 1 and 11 showing the angle of the camera mount adjusted to two different angles relative to the base bracket 10, which attaches to the surface of the vehicle. It can be seen that ; and 
adjusting the camera mount relative to the first portion of the liftgate housing, wherein adjustment of the camera mount adjusts a field of view of the camera (Matko Figs 1 and 11 showing the angle of the camera mount adjusted to two different angles relative to the base bracket 10, which attaches to the surface of the vehicle. It can be seen that these two angle positions would provide two different angles relative to the position of the liftgate if the camera was mounted to a vehicle liftgate. Thus, it can also be seen that the camera pointing in these different angles would provide different fields of view of the camera).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Smith with the teachings of Matko, because both disclosures relate to the field of attaching a camera to a vehicle through the use of a mounting bracket that can be attached to the body of the vehicle. The teachings of Smith include that of mounting cameras to a vehicle liftgate, and the teachings of Matko specify that the camera bracket can be mounted on any vehicle surface configuration, and as such, would function mounted to a vehicle liftgate. As the teachings of Matko include that of a mounting bracket that can be adjusted to adapt to various mounting angles, the teachings of Matko would benefit the teachings of Smith by allowing for modifying the viewing angle of the cameras mounted to the liftgate of the vehicle to adapt to any varying user needs or circumstances. As such, modified to incorporate the teachings of Matko, the teachings of Smith include all of the limitations presented in claim 15.

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regard to claim 9, this claim must also be rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 16-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the combination of limitations presented in the claims, with specific regard to wherein the camera mount disposed in the liftgate housing comprises a bendable tab, wherein the bendable tab is adjustable from parallel to a first portion of the liftgate housing to an acute angle relative to the first portion of the liftgate housing.

The closest prior art of reference, Smith et al. (U.S. Publication No. 2017/0050551), discloses a vehicle liftgate with mounting brackets for cameras and proximity sensors that align the sensors with apertures present in a liftgate housing, but does not expressly disclose wherein the camera mount disposed in the liftgate housing comprises a bendable tab, wherein the bendable tab is adjustable from parallel to a first portion of the liftgate housing to an acute angle relative to the first portion of the liftgate housing.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Scribner – U.S. Publication No. 2009/0040300

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TYLER B. EDWARDS/
Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488